"‘\¢-

`OOO‘-JC\LJ\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

.Fd. bd [\3

 

 

 

HEATHER E. WILLIAMS, SBN #122664
Federal Defender

JEROME PRICE, sBN # 282400 NOV 2 '7 2018
Assistant Federal Defender cL
Designated Counsel for Servicc EAS-r§§§fblljés' D'STR|CT GOUHT

TFilC
801 I Street, 3rd Floor T°F CAL|E.ORNIA

B'|' __/- /
Sacramento, CA 95 814 W/

Te1eph0ne; (916) 493-5700
Fax: (916) 498-5710

Attomeys for Defendant
ASI-ILEY STARLING THOMAS

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:14-cr-00228-LJO-SKO-7
) _
Plaintiff, ) STIPULA’I`ION AND ORDER FOR RETURN
) OF SPECIAL ASSESSMENT
vs. )
)
ASHLEY STARLING THOMAS, ) Judge: Hon. Lawrence J. O'Neill
)
Defendant. )
)
1

 

IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
Attorney, through Grant B. Rabenn, Assistant United States Attorney, counsel for Plaintiff, and
Heather Williams, Federal Defender, through Assistant Federal Defender, Jerome Price, counsel
for Defendant Ashley Thomas, that the special assessment payments, totaling $425.00, paid by `
Mrs. Thomas be returned due to the dismissal of the superseding indictment

On May 27, 2016, a jury convicted Mrs. Thomas on eleven of the charged counts in the
superseding indictment (ECF No. 244.) Mrs. Thornas was sentenced to 42 months of
imprisonment on each count to be served concurrently to each other. (ECF No. 359.) Mrs.
'I`homas was also ordered to pay a mandatory special assessment of $l,lOO, pursuant to 18
U.S.C. § 3013. (Id.) The Ninth Circuit reversed Mrs. Thomas’s convictions on April 4, 2018.

(ECF No. 419.) Thereai°ter, the government moved to dismiss the superseding indictment against

 

\DOQ‘-JO\U\~P~L»JN'-‘

NI\)NNI\)[\JNNM»-»-a»-¢»-¢)-lr-¢>-d»_-»_-»_¢
DO*~JO\MLM[\)r--C\OOO\IO\LA-DUJN*-‘O

 

 

Mrs. Thomas. The Court dismissed the superseding indictment on July 27, 2018. (ECF No.

447.) During the time she was incarcerated, Mrs. Thomas paid $425.00 toward her special

assessment The Clerk’s Office has continued the amount paid into Mrs. Thomas’s account

through providing defense counsel a case inquiry report

The parties stipulate that since Mrs. Thomas no longer stands convicted of any charges

on the superseding indictment she is entitled to a return of any payments made toward her

special assessment

Date: November 16, 2018

Date: November 16, 201 8

 

Respectiiilly submitted,

HEATI-IER E. WILLIAMS
Federal Defender

/s/ Jerome Price

JEROME PRICE

Assistant Federal Defender
Attorneys for Defendant
ASHLEY STARLING THOMAS

McGREGOR W. SCOTT
United States Attorney

/S/ Grcmt B. Raberm

GRANT B. RABENN

Assistant United States Attorney
Attomeys for Plaintiff

 

\DOO'--IO\Lh-I>-b~>l\)'-‘

[\.)N[\.)[\.)[\J[\)[\J[\J[\)b-A»_l»_¢\_l»-)_¢»-¢»-¢l-\r-A
OO"-IO'\\)\-PL)J[\.)*_*C\OOO‘~JO\L)\-I`-‘~LJJN'_‘O

 

 

0 RD E R
`The Court, having read and considered the parties’ stipulation, and good cause appearing `
therefrom, hereby adopts the parties’ stipulation in its entirety as its order. Since the
Superseding Indictment in this case has been dismissed, the Court hereby orders that the Clerk
refund the total special assessment payments made by Defendant Ashley Thomas on Case
1:14-cr-00228-LJO-SKO. lt is further ordered that the Financial Department contact the Federal

Defender to obtain Defendant Thomas’s current mailing address.

IT IS SO ORDERED.

v "'-._

Dated: November%, 2018
HONWNBNCE J. o’NEtLL
United States Chief District Judge

 

 

 

